Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS dated 11/5/2020 was received and considered.
Claims 1-17 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16 and 17, the claims recite “displaying, via the display device, a first user interface that includes the first password associated with the first user account, wherein: …” and “the first user interface does not include the at least the portion of the first password displayed in association with the information about the weakness of the first type”.  These two limitations appear to require both that the password is displayed and the password is not included in the display.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over (software product) “LastPass”, described in “Take the Challenge: Are Your Passwords Strong Enough?” by Steel in view of US 2018/0048635 A1 to Thibadeau, Sr. et al. (Thibadeau).  
Regarding claim 1, Steel discloses a method comprising: at an electronic device in communication with a display device and one or more input devices (p. 4 discloses a screenshot of a computer program executing on a processor, displaying via a display and receiving input): receiving, via the one or more input devices, an input corresponding to a request to display password information associated with a first user account, wherein the password information includes a first password for gaining access to the first user account (display passwords, Detailed Stats, p. 4); and in response to receiving the input corresponding to the request to display the password information associated with the first user account, displaying, via the display device, a first user interface that includes the first password associated with the first user account (Detailed States, p. 4; note the option to reveal the masked password), wherein: in accordance with a determination that the first password does not satisfy one or more first criteria, including a criterion that is not satisfied when at least a portion of the first 
Regarding claim 2, Steel discloses wherein the input to display the password information associated with the first user account includes selection, from a password management user interface, of a representation of the first user account, the password management user interface including a plurality of representations of a plurality of user accounts (Detailed Stats, p. 4).
Regarding claim 3, Steel discloses wherein displaying the password management user interface includes: in accordance with a determination that a respective user account is associated with a respective password that does not satisfy the one or more first criteria independent of whether the 
Regarding claim 4, Steel discloses wherein the first user interface includes a selectable option that is selectable to display, via the display device, a user interface from which the first password for gaining access to the first user account can be changed (wherein the first user interface includes a selectable option that is selectable to display, via the display device, a user interface from which the first password for gaining access to the first user account can be changed (Detailed Stats, p. 4 – entry to “login.yahoo.com” indicates a change icon).
Regarding claim 6, Steel discloses in accordance with a determination that a password management user interface includes a plurality of user accounts for which respective passwords do not satisfy the one or more first criteria (Detailed Stats, p. 4 showing multiple accounts): in response to changing the first password for gaining access to the first user account in the user interface from which the first password for gaining access to the first user account can be changed (first interface is displayed, user follows link to “Auto-update” or “Launch Site”), displaying, via the display device, a selectable option that is selectable to display a user interface from which a second password for gaining access to a second user account, in the plurality of user accounts, can be changed (screen displays additional accounts with options for password update, Detailed Stats, p. 4).
Regarding claim 9, Steel discloses wherein the at least the portion of the first password further exhibits a weakness of a second type (age, Detailed Stats, p. 4), different than the first type (strength), and the first user interface includes the at least the portion of the first password displayed in association 
Regarding claim 10, Steel discloses wherein the first password further includes a second portion that exhibits the weakness of the first type (strength, Detailed Stats, p. 4), and the first user interface includes the second portion of the first password displayed in association with the information about the weakness of the first type (strength, Detailed Stats, p. 4; Note that the user can reveal the masked passwords of Steel using the “eye” icon).  
Regarding claim 11, Steel discloses wherein the first password further includes a second portion that exhibits a weakness of a second type (age, Detailed Stats, p. 4), different than the first type, and the first user interface includes the second portion of the first password displayed in association with information about the weakness of the second type (Detailed Stats, p. 4; Note that the user can reveal the masked passwords of Steel using the “eye” icon).
Regarding claim 14, Steel discloses wherein the first user interface includes the at least the portion of the first password displayed in association with information about the weakness of the first type independent of whether the first password for the first user account was shared from another user account with a user account associated with the electronic device (Detailed Stats, p. 4).  
Regarding claim 16, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 17, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steel and Thibadeau, as applied to claim 4 above, in view of “webappsec-change-password-url” by O’Connor.
.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steel and Thibadeau, as applied to claim 6 above, in view of (software product) “Dashlane”, described in “How to use Dashlane to find out how secure you are” by Dashlane.
Regarding claim 7, Steel, as modified above, discloses wherein the password management user interface includes a respective user account for which a respective password does not satisfy the one or more first criteria (Steel, Detailed Stats, p. 4), but lacks in accordance with a determination that the respective user account is a high-value user account, the respective user account is included in the plurality of user accounts, and in accordance with a determination that the respective user account is not a high-value user account, the respective user account is not included in the plurality of user .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Steel and Thibadeau, as applied to claim 1 above, in view of US 2013/0269010 A1 to Wheeler.
Regarding claim 8, Steel lacks wherein the one or more first criteria include one or more of: a criterion that is not satisfied when at least a portion of a respective password is easily guessed; a criterion that is not satisfied when at least a portion of the respective password is a dictionary word; a criterion that is not satisfied when at least a portion of the respective password is a sequence of characters; a criterion that is not satisfied when at least a portion of the respective password includes repeated characters; and a criterion that is not satisfied when at least a portion of the respective password is a result of a common character substitution into a known word.  However, Wheeler teaches determining password strength (¶30) by comparing strings to known words (¶32) and determining if the .

Allowable Subject Matter
Claims 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would likely be allowable if the above rejections under §112 are addressed and the claims rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-13, the prior art teaches storing passwords and PINs in a password manager and determining that the respective password has more than a threshold number of characters, but lacks:
“in accordance with a determination that the respective password has more than a threshold number of characters, evaluating the respective password using the one or more first criteria to determine whether the respective password exhibits a weakness that will be displayed in the respective user interface; and 

Regarding claim 15, the prior art teaches sharing passwords for a respective user account with a second user account ("Tips for Securely Sharing Passwords" by Steel), but lacks:
“in accordance with a determination that a user account associated with the electronic device had previously shared the respective password for the respective user account with a second user account, initiating a process to transmit a notification that the respective password has been changed to the second user account; and
in accordance with a determination that the user account associated with the electronic device had not previously shared the respective password for the respective user account with the second user account, forgoing initiating the process to transmit the notification that the respective password has been changed to the second user account”, in combination with the remaining elements of the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 3, 2022